Exhibit 10.1

TRANSITION AGREEMENT

This Transition Agreement (“Agreement”) is made effective this 12th day of
October, 2007 by and between Odyssey Marine Exploration, Inc., (“Odyssey”), of
5215 West Laurel Street, Tampa, FL, 33607 and George J. Becker, Jr. of 5295
Indian Ocean Loop, Tavares, Florida 32778, (“Mr. Becker”), together referred to
as the “Parties.”

Whereas,

 

  A. Mr. Becker has served in various capacities for Odyssey since April 2002
including Chief Operating Officer and Executive Vice President and as President
of Odyssey’s subsidiary corporation, Odyssey Marine Entertainment, Inc.; and

 

  B. The Parties desire to transition Mr. Becker from employee status to that of
an independent Consultant; and

 

  C. Odyssey desires to have the services of Mr. Becker in the capacity of
Consultant to work in mutual conjunction with Odyssey to (1) identify strategic
partner candidates, (2) structure a meaningful and successful strategic partner
package resulting in the expansion of Odyssey’s current shipwreck attraction
business ; and

 

  D. Mr. Becker is willing to provide such services based on the consideration
and the terms described herein recognizing that in order for this mutual
assignment to be successful, Odyssey and Mr. Becker must work together to
develop the candidates, structure the strategic partner package and close the
transaction.

Therefore, the parties agree as follows:

1. TERMINATION OF EMPLOYMENT. The Parties agree that on and including
October 16, 2007, Mr. Becker will no longer be employed by Odyssey Marine
Exploration, Inc. or by Odyssey Marine Entertainment, Inc. Pursuant to the
Agreement, on October 16, 2007, Mr. Becker will effectively resign his position
as officer, director and/or employee of Odyssey and any of its subsidiary
corporations.

2. STOCK OPTIONS. Mr. Becker understands and agrees that any outstanding options
in Odyssey which have not vested or have not been exercised at the time of this
Agreement will be governed by the language in the individual option grants, but
in any event, Mr. Becker will not be considered an employee for purpose of those
options as of October 15, 2007.

3. TRANSITION AND DUTIES OF CONSULTANT. Beginning on October 16, 2007,
Mr. Becker, pursuant to the terms of this Agreement, shall perform services for
Odyssey as an independent Consultant. Those duties shall include the following:

 

  A. Mutually working with Odyssey management to (1) identify strategic partner
candidates, (2) develop a successful strategic partner package, and (3) expand
Odyssey’s shipwreck attraction business.



--------------------------------------------------------------------------------

  B. Advising Odyssey regarding practical implementation of expanding the
business;

 

  C. Providing reasonable availability to Odyssey management for consultation
regarding the Attractions, Exhibition and/or other entertainment issues.

4. TERM. The term of this Agreement shall be for six months beginning on
October 16, 2007 and ending on April 15, 2008. Upon written agreement of both
Parties prior to or at the termination of this Agreement, the term of this
Agreement may be extended.

5. COMPENSATION OF CONSULTANT. As compensation for the services provided by
Consultant under this Agreement, Mr. Becker shall receive five thousand dollars
($ 5,000.00) per month which shall be paid within ten days of the 15th of each
month. For purposes of this agreement the billing month begins on the 16th of
the month and ends on the 15th of the following month. In addition, Odyssey will
reimburse Mr. Becker for all reasonable and necessary expenses incurred by him
in connection with providing the services hereunder provided such expenses are
approved by Odyssey. At the close of each monthly period of this Agreement,
Mr. Becker must invoice Odyssey for the monthly fee and separately account and
bill for all expenses related to Consultant’s services to Odyssey (see paragraph
6 below).

6. REIMBURSEMENT FOR EXPENSES IN ACCORDANCE WITH ODYSSEY POLICY. Odyssey will
reimburse Mr. Becker for “out-of-pocket” expenses in accordance with Odyssey’s
policies in effect from time to time.

7. CONFIDENTIALITY. Mr. Becker recognizes that he has and will have information
regarding the following: products, prices, costs, discounts, future plans,
business affairs, processes, trade secrets, technical matters, customer lists,
product design, copyrights and other vital information (collectively,
“Information”) which are valuable, special and unique assets of Odyssey.
Mr. Becker agrees that he will not at any time or in any manner, either directly
or indirectly, divulge, disclose, or communicate in any manner any Information
to any third party except for the purpose of fulfilling his obligations as
Consultant hereunder. Any information to be disclosed by Mr. Becker shall be
strictly limited to information relevant to the entertainment aspect of the
company, and if Mr. Becker deems it necessary to disclose Information to a third
party in furtherance of his duties hereunder, he shall first obtain the approval
of Odyssey and an appropriate nondisclosure agreement from any party to whom the
Information is to be disclosed. Mr. Becker acknowledges and understands that a
violation of this paragraph shall be a material violation of this Agreement and
will justify legal and/or equitable relief.

8. MATERIAL NON PUBLIC INFORMATION—INSIDER TRADING. Mr. Becker acknowledges that
during the course of the work conducted prior to and pursuant to this Agreement
he has or may come into possession of “material non-public



--------------------------------------------------------------------------------

information” as defined by the State and Federal Securities Laws. Mr. Becker
agrees to keep all such information confidential and understands that the
release of such information or the trading in the Company’s securities while in
possession of such information may constitute a federal crime. Mr. Becker
acknowledges that he has been furnished a copy of Odyssey’s INSIDER TRADING
POLICY and that he understands and will comply with the provisions of the
policy.

9. UNAUTHORIZED DISCLOSURE OF INFORMATION. If it appears that Mr. Becker has
disclosed (or has threatened to disclose) Information in violation of this
Agreement, Odyssey shall be entitled to an injunction to restrain him from
disclosing, in whole or in part, such Information, or from providing any
services to any party to whom such Information has been disclosed or may be
disclosed. Odyssey shall not be prohibited by this provision from pursuing other
remedies, including a claim for losses and damages.

10. CONFIDENTIALITY AFTER TERMINATION OF EMPLOYMENT. With the exception of
material, non public information which must remain confidential indefinitely,
the confidentiality provisions of this Agreement shall survive this Agreement
and shall remain in full force and effect for a period of three (3) years
following the termination of this Agreement.

11. NON-COMPETE AGREEMENT. Mr. Becker agrees and covenants that for a period of
three years following the termination of this Agreement, he will not directly or
indirectly engage in any shipwreck recovery or shipwreck attraction business not
affiliated with Odyssey. This covenant shall apply to shipwreck businesses
worldwide. Directly or indirectly engaging in any competitive business includes,
but is not limited to, (i) engaging in a business as owner, partner, or agent,
(ii) becoming a Consultant to any third party that is engaged in such business,
(iii) becoming interested directly or indirectly in any such business, or
(iv) soliciting any customer of Odyssey for the benefit of a third party that is
engaged in such business. Since the nature of Mr. Becker’s services are not
strictly related to shipwreck businesses, Mr. Becker agrees that this
non-compete provision will not adversely affect his livelihood.

12. NON-INTERFERENCE. Mr. Becker agrees not to actively recruit employees or
consultants of Odyssey for employment or for contract with any business
including businesses in which he may now have or may subsequent to this
Agreement attain an interest, or for or on behalf of any other individual or
business including those unrelated to this Agreement, unless specifically
approved in advance by Odyssey.

13. RELEASE OF CLAIMS. In exchange for the consideration described herein, the
sufficiency of which is hereby acknowledged, Mr. Becker hereby releases Odyssey
from any and all claims which he has or may have against Odyssey as of the date
of execution of this Agreement.

14. INDEMNIFICATION. The terms of any and all relevant Officer/Director
Indemnification Agreements in effect at the time of execution of this Agreement
shall govern to indemnify and/or hold harmless Mr. Becker for liability as
described in those Agreements. Odyssey shall indemnify and/or hold Mr. Becker
harmless for any claims arising from willful acts or omissions of Odyssey
including misrepresentations made by Odyssey during the term of this Agreement.



--------------------------------------------------------------------------------

15. INABILITY TO CONTRACT FOR ODYSSEY. Mr. Becker, as Consultant, shall not have
the right to make any contracts or commitments for or on behalf of Odyssey
without first obtaining the express written consent of Odyssey.

16. COMPLIANCE WITH ODYSSEY’S POLICIES AND PROCEDURES. Mr. Becker agrees to
comply with all of the policies and procedures of Odyssey.

17. RETURN OF PROPERTY. Within thirty (30) days of execution of this Agreement,
Mr. Becker shall deliver all property (including keys, records, notes, data,
memoranda, models, and equipment) that is in his possession or under his control
which is Odyssey's property or related to Odyssey’s business. Upon termination
of this Agreement, Mr. Becker shall deliver all property as described above, to
Odyssey of which he may have come into possession or control during the term of
this Agreement. Any separate confidentiality or proprietary rights agreement
signed by Mr. Becker shall govern such obligation. Notwithstanding the
foregoing, Mr. Becker shall be allowed to keep the laptop computer which was
provided to him by Odyssey.

18. ENTIRE AGREEMENT. This Agreement contains the entire agreement of the
parties and there are no other promises or conditions in any other agreement
whether oral or written. This Agreement supersedes any prior written or oral
agreements between the parties.

19. AMENDMENT. This Agreement may be modified or amended, if the amendment is
made in writing and is signed by both parties.

20. SEVERABILITY. If any provisions of this Agreement shall be held to be
invalid or unenforceable for any reason, the remaining provisions shall continue
to be valid and enforceable. If a court finds that any provision of this
Agreement is invalid or unenforceable, but that by limiting such provision it
would become valid or enforceable, then such provision shall be deemed to be
written, construed, and enforced as so limited.

21. WAIVER OF CONTRACTUAL RIGHT. The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party’s right to subsequently enforce and compel strict compliance with
every provision of this Agreement.

22. APPLICABLE LAW AND JURISDICTION. This Agreement shall be governed by the
laws of the State of Florida and the parties agree that any action under this
Agreement shall be brought only in Hillsborough County, Florida or in federal
court in Hillsborough County, Florida should that court have jurisdiction.



--------------------------------------------------------------------------------

Odyssey Marine Exploration, Inc.       George J. Becker, Jr. By:   

/s/ David A. Morris

     

/s/ George J. Becker, Jr.

   SIGNATURE       SIGNATURE    David A. Morris       October 12, 2007    PRINT
NAME       DATE    Secretary & Treasurer          TITLE          October 12,
2007          DATE      